Citation Nr: 0406839	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  03-05 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for Crohn's disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had a period of service from October 1986 to 
October 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, that denied the veteran's claim 
of entitlement to a disability rating in excess of 30 percent 
for Crohn's disease (hereinafter, the "currently appealed 
claim").  The veteran disagreed with this decision in 
November 2002.  In a statement of the case issued to the 
veteran and his service representative in December 2002, the 
RO concluded that no change was warranted in the denial of 
the currently appealed claim.  The veteran perfected a timely 
appeal when he filed a substantive appeal (VA Form 9) in 
February 2003.  In a supplemental statement of the case 
issued to the veteran and his service representative in April 
2003, the RO again concluded that no change was warranted in 
the denial of the currently appealed claim.

It is noted that, by rating decision issued in June 2003, the 
RO granted the veteran's claim of entitlement to service 
connection for a mood disorder, evaluating it as 30 percent 
disabling effective April 17, 2003 (the date of the veteran's 
claim).  As the time for initiating an appeal of this 
decision does not expire until June 2004, this issue is not 
currently before the Board.

Finally, the Board notes that this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

At the outset, the Board observes that the Veterans Claims 
Assistance Act of 2000 (hereinafter, "VCAA"), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)), redefined the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The Board 
notes that although the RO sent a VCAA notice letter in March 
2002, that letter discussed how to establish a claim for 
service connection; it did not provide notice regarding a 
claim for increase.  A remand in this case is, therefore, 
required for compliance with the notice provisions contained 
in the law.

The Board also observes that although the record contains VA 
outpatient treatment records from the VA Medical Center in 
Augusta, Georgia, dated through April 2003, there are 
additional VA treatment records pertinent to the currently 
appealed claim that have not been associated with the 
veteran's claims folder.  Specifically, the Board notes that 
a detailed review of the veteran's VA treatment records, an 
April 2003 note indicates that the veteran was scheduled for 
VA gastrointestinal appointments in May and June 2003.  
However, to date, copies of the veteran's most recent VA 
treatment records from the VA Medical Center in Augusta, 
Georgia, to specifically include his VA gastrointestinal 
appointments in May and June 2003, have not been associated 
with the claims folder.  The law states that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Consequently, on remand, the RO should attempt to obtain the 
veteran's current VA treatment records.  See 38 U.S.C.A. § 
5103A (West Supp. 2002).

Finally, the Board observes that since the veteran's VA 
gastrointestinal examination in April 2002, his dosage of 
Prednisone has increased from 20 to 60mg.  Additionally, the 
most recent outpatient treatment records do not provide any 
information concerning the veteran's weight, nutritional 
status or the status of his health during periods of 
remission.  Therefore, the Board is of the opinion that, on 
remand, the veteran should be scheduled for an updated VA 
gastrointestinal examination in order to determine the 
current nature and severity of his service-connected Crohn's 
disease.

Accordingly, this case is REMANDED for the following actions:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  

2.  The RO should contact the veteran 
and/or his service representative and 
request that they identify all VA and 
non-VA health care providers that have 
treated him for Crohn's disease since 
February 2002.  Additionally, the RO 
should obtain the veteran's complete 
treatment records from the VA Medical 
Center in Augusta, Georgia, for the 
period from April 2003 to the present.  
If no such records can be located, the RO 
should obtain specific confirmation of 
this fact and document it in the 
veteran's claims folder.

3.  The RO should make arrangements with 
the appropriate VA medical facility(ies) 
for the veteran to be afforded the 
following examination: a gastrointestinal 
examination to determine the current 
nature and severity of the veteran's 
service-connected Crohn's disease.  Send 
the claims folder to the examiner(s) for 
review.  Request that this examination 
include all standard studies and tests.  
All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth.  Based on 
a review of the veteran's complete claims 
folder, and based on the results of his 
gastroenterology examination, the 
examiner(s) should be asked to address 
the following:

(a)  Is the veteran's service-connected 
Crohn's disease manifested by symptoms 
equivalent to severe ulcerative colitis, 
with numerous attacks a year and 
malnutrition, and with only fair health 
during remissions?

(b)  Is the veteran's service-connected 
Crohn's disease manifested by symptoms 
equivalent to pronounced ulcerative 
colitis, resulting in marked 
malnutrition, anemia, and general 
debility, or with serious complications 
such as a liver abscess?

4.  Then, the RO should re-adjudicate the 
veteran's claim of entitlement to a 
disability rating in excess of 30 percent 
for Crohn's disease in light of all 
relevant evidence and pertinent legal 
authority.  

5.  If the benefits requested on appeal 
are not granted to the veteran's 
satisfaction, he and his service 
representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


